Title: John A. G. Davis to James Madison, 24 November 1828
From: Davis, John A. G.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                Nov. 24. 1828
                            
                        
                        There is no printed copy of the memorial as finally agreed on. The Convention only had it printed as it was
                            reported by the committee; and in that form also, together with the subsequent proceedings, it was published.
                        In complying with the resolution of the Convention in regard to the copy of the memorial &c to be
                            furnished the Governor, I was at a loss to know whether it was intended that a copy of the memorial as amended, should be
                            forwarded. Such seemed to be the import of the resolution; but as a copy of the proceedings was expressly required to be
                            sent, and as I could not, without much repetition and some awkwardness, incorporate the former in the latter, I concluded
                            it would be better to send the latter only.
                        Presuming however from your letter that you deem it of consequence that the Memorial, as adopted, should be
                            sent, I have with as little delay as practicable, had a manuscript copy of it prepared, which I herewith forward you. It
                            is, in all respects, what was finally agreed on. With great respect and regard, I am yr’s &c.
                        
                            
                                J. A. G. Davis
                            
                        
                    